DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response for Election/Restrictions
Applicant's election without traverse of Group I (claims 1-9 and 21-29) in the reply filed on 07/05/2022 is acknowledged. Non-elected Group II (claims 10-20) is withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “a barrier member adapted to separate heater and presurised fluid” in claim 1 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “a barrier member” coupled with functional language “adapted to separate heater and presurised fluid” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 89 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation: “a barrier member” has been described in the present Specification and the present dependent claims 5-7 and 27.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 21-23 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dellapietra (EP1580144).

Regarding claim 1, Dellapietra discloses
An edible consumable dispensing device (extraction assembly 80, fig.24) for dispensing a fat-based edible consumable (intended use), including: 
a receptacle (capsule 51, figs.12-13) having a chamber (cup portion 52, figs.12-13) configured to receive a fat-based edible consumable, the chamber (cup portion 52) having internal walls and a first opening (fig.2 shows an opening on the top of cylindrical sidewall 8) and a second opening (cup port 6a, fig.4), wherein the first opening (opening on the top of cylindrical sidewall 8) is adapted to be coupled with a source of heated and pressurised fluid [Par.0138, 0143-0149]; and 
a barrier member (lid portion 3, fig.2) adapted to separate heated and pressurised fluid supplied by the source from the consumable and at least the second opening (cup port 6a), wherein the barrier member (lid portion 3) is configured to transfer heat and pressure from the heated and pressurised fluid; such that when heated and pressurised fluid is delivered to the barrier member (lid portion 3) via the first opening (an opening on the top of cylindrical sidewall 8), at least a portion of the consumable is softened and urged through the second opening (cup port 6a).

Regarding claim 2, Dellapietra discloses
the fat-based consumable is chocolate (intended use).

Regarding claim 3, Dellapietra discloses
the interior of the chamber (cup portion 52, figs.12-13) of the receptacle (capsule 51, figs.12-13) is generally cylindrical [figs.12-13 shows the inner of cup portion 52 is cylindrical].

Regarding claim 4, Dellapietra discloses
the receptacle (capsule 51, figs.12-13) is adapted to be supported by a holder (cartridge holder 84, fig.24) configured to couple to the source of heated and pressurised fluid [Par.0143-0149].

Regarding claim 5, Dellapietra discloses
the barrier member (lid portion 3, fig.2) is adapted to form a seal with the internal walls of the chamber (cup portion 52, figs.12-13) to define a lower chamber within the interior of the receptacle (capsule 51, figs.12-13) in fluid communication with the second opening (cup port 6a, fig.4) [Fig.2 shows the lid portion 3 defines an upper and a lower chambers].


Regarding claim 6, Dellapietra discloses
the barrier member (lid portion 3, fig.2) is a rigid member movingly engageable with the interior walls of the receptacle (capsule 51, figs.12-13), and wherein supply of the heated and pressurised fluid forces the barrier member (lid portion 3) to move toward the second opening (cup port 6a, fig.4).

Regarding claim 7, Dellapietra discloses
the barrier member (lid portion 3, fig.2) includes a flexible member [Par.0049: “…lid por and/or the cup port are prederably plugged by a film, for instance made of multilayered plastics….”], and wherein the heated and pressurised fluid flexes the barrier member (lid portion 3) toward the second opening (cup port 6a, fig.4).

Regarding claim 8, Dellapietra discloses
the flexible member (lid portion 3, fig.2) is elastic [Par.0049: “…lid por and/or the cup port are prederably plugged by a film, for instance made of multilayered plastics….”, it is noted that plastic is elastic material].

Regarding claim 9, Dellapietra discloses
the first opening (fig.2 shows an opening on the top of cylindrical sidewall 8) is adapted to be coupled with a heated and pressurised fluid outlet of an espresso machine [extraction assembly 80, fig.24 can be used to connect with an espresso machine].


Regarding claim 21, Dellapietra discloses
A system (system, figs.1-28) for dispensing a fat-based consumable, including a source of heated and pressurised fluid [Par.0138, 0143-0149]; and the device (extraction assembly 80, fig.24).

Regarding claim 22, Dellapietra discloses
the system (system, figs.1-28) further comprises a holder (cartridge holder 84, fig.24) for supporting the receptacle (capsule 51, figs.12-13), wherein the holder (cartridge holder 84) is adapted to couple to the source of heated and pressurised fluid [Par.0143-0149].

Regarding claim 23, Dellapietra discloses
the source of heated and pressurised fluid is an outlet of an espresso machine [extraction assembly 80, fig.24 can be used to connect with an espresso machine].

Regarding claim 26, Dellapietra discloses
A fat-based consumable (intended use) adapted for use with the device (extraction assembly 80, fig.24) of claim 1.

Regarding claim 27, Dellapietra discloses
the barrier member (lid portion 3, fig.2) comprises an external wrapper (annular edge 9b, fig.2) of the fat-based consumable.


Regarding claim 28, Dellapietra discloses
the wrapper (annular edge 9b, fig.2) comprises a region (outer edge of annular edge 9b, fig.2) of predetermined weakness which is configured to rupture during application of pressure from the source of heated and pressurised fluid [Par.0143-0149].

Regarding claim 29, Dellapietra discloses
the wrapper (annular edge 9b, fig.2) comprises means for forming a seal with a lower wall of the receptacle chamber (cup portion 52, figs.12-13) such that the region of weakness is in fluid communication with the lower opening (cup port 6a, fig.4), but sealed from the heated and pressurised fluid [Par.0143-0149].

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dellapietra (EP1580144).
Regarding claims 24-25, Dellapietra discloses substantially all the features as set froth in the claim above, but does not disclose the fluid has a temperature of about 85.degree C to about 95.degree C and/or the fluid has a pressure of about 9 bar.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to provide the fluid has a temperature of about 85.degree C to about 95.degree C and/or the fluid has a pressure of about 9 bar, since the device of Dellapietra is capable to be used to perform the functions, as it well known in the art as it is considered as an intended use purpose that suitable for the user application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/13/2022